



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Burke,









2017 BCCA 5




Date: 20170105

Docket: CA42263

Between:

Regina

Respondent

And

Jody Matthew Burke

Appellant




Before:



The Honourable Madam Justice Newbury

The Honourable Madam Justice Kirkpatrick

The Honourable Mr. Justice Savage




On appeal from: orders
of the Supreme Court of British Columbia, dated
April 4, 2014 (conviction) and October 8, 2014 (sentence) (
R. v. Burke
,
2014 BCSC 2082, New Westminster Docket 76626)

Oral Reasons for Judgment




Counsel appearing In Person with Probation Officer via
  teleconference:



J. Burke





Counsel for the Respondent:



M. Street





Place and Date of Hearing:



Vancouver, British
  Columbia

January 5, 2017





Place and Date of Judgment:



Vancouver, British
  Columbia

January 5, 2017








Summary:

Crown
application for dismissal of appeal for want of prosecution to Rule 13(3)
granted.

[1]

KIRKPATRICK J.A.
: This is the third Rule 13(3) application for an
order that Mr. Burkes conviction appeal be dismissed for want of prosecution.

[2]

At the first application on May 7, 2016, the Court noted that Mr. Burke
had been given generous opportunities to perfect his appeal. The problem
throughout has been lack of money so that he can obtain transcripts and move
the appeal along. At the May hearing Mr. Burke was given one last opportunity
which would permit him to sell a valuable vehicle and use the proceeds to move
the case along.

[3]

On October 21, 2016, the Rule 13(3) application was again adjourned to facilitate
Mr. Burkes efforts to sell the vehicle.

[4]

Today, 33 months after his conviction and 23 months after his first case
management conference following the filing of his notice of appeal on October
17, 2014, the appeal has not advanced.

[5]

Today Mr. Burke acknowledges that there is no reasonable prospect that
he will be able to prosecute his appeal. I would grant the Crowns application
and dismiss the appeal for want of prosecution.

[6]

NEWBURY J.A.
: I agree.

[7]

SAVAGE J.A.
: I agree.

[8]

NEWBURY J.A.
: The Crowns application is allowed.

The Honourable Madam Justice Kirkpatrick


